Citation Nr: 0003260	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A November 1995 rating decision granted a 30 
percent disability rating for the appellant's service-
connected PTSD.  A June 1997 rating decision denied his claim 
for service connection for a back condition.  The appellant's 
claims are the subjects of the REMAND herein.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, the appellant's 
substantive appeal in March 1997 referenced the fact that he 
had been granted service connection for tinnitus shortly 
after service, but it is unclear whether it was his intention 
to specifically raise a claim for an increased rating.  He is 
hereby advised of the need to file a formal claim with the RO 
if he wishes to file such a claim.

FINDINGS OF FACT

1.  The appellant currently has various diagnosed back 
disorders, including chronic lumbosacral strain, sciatica, 
and degenerative lumbar disc disease.

2.  The appellant's service medical records showed treatment 
for complaints of back pain, and he has submitted competent 
lay evidence of incurring a lifting injury to his back during 
service.

3.  There is medical evidence indicating that the appellant's 
current back disorders have resulted from injury sustained 
during his military service.

4.  The appellant's claim for service connection for a back 
condition is plausible, but the RO has not obtained 
sufficient evidence for a fair disposition of this claim.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
condition is well grounded, and VA has not satisfied its 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The medical evidence shows current treatment for various back 
disorders including chronic lumbosacral strain, sciatica, and 
degenerative disc disease of the lumbar spine.  The 
appellant's service medical records showed treatment for 
complaints of back pain.  He has also submitted competent lay 
evidence that he injured his back in Vietnam when lifting a 
heavy object.  His assertions as to an inservice back injury 
are accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  In a September 1997 letter, Aubry 
Douglas, M.D., stated that the appellant's back condition was 
the result of injuries he had sustained in Vietnam.  Also, in 
a September 1997 letter, Oliver Sanders, M.D., stated that 
the appellant's low back pain is due to an injury he suffered 
in Vietnam.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the appellant in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.


ORDER

The claim of entitlement to service connection for a back 
condition is well grounded, and, to that extent only, the 
appeal is granted. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claims for service connection 
for a back condition and for an increased rating for his 
service-connected PTSD. 

A.  Service connection for back condition

First, the appellant has submitted letters from Drs. Aubry 
Douglas, Oliver Sanders, John Macgregor, and Dwight McKenna, 
which discuss, in part, both his back condition and PTSD.  
The RO has not requested the appellant's treatment records 
from any of these physicians.  Moreover, the evidence of 
record shows that the appellant is receiving workers' 
compensation benefits as a result of a back injury sustained 
during his employment at the United States Postal Service.  
These records are potentially pertinent to the appellant's 
claims, and the RO should request these records.  If any 
request is unsuccessful, inform the appellant that the 
records could not be obtained, and offer him an opportunity 
to obtain and present such records if he wants them to be 
considered.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

Second, the appellant has submitted statements from Dr. 
Douglas indicating that the current back condition is the 
result of injuries sustained in Vietnam and from Dr. Sanders 
indicating that the appellant's back pain is due to an injury 
sustained in Vietnam.  The medical rationale for these 
opinions was not indicated.  The appellant should be informed 
of the necessity of obtaining the medical rationale for these 
opinions, in accordance with his responsibility to submit 
evidence in support of his claim.  

Third, it is necessary to obtain a medical opinion as to the 
etiology of the appellant's current back conditions.  
Although such opinions have been rendered, as discussed 
above, there was no indication that either opinion was based 
upon review of pertinent medical evidence.  It is necessary 
that a medical professional review the appellant's claims 
file, including the service medical records, and provide an 
opinion as to the likelihood that any current back disorder 
is related to the appellant's military service.  A medical 
opinion is needed, since there is not sufficient evidence 
upon which the Board can decide the appellant's claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).

The Board notes that the RO requested but was unable to 
obtain certain private medical records which the appellant 
indicated were relevant to treatment for his back condition, 
namely, records from Drs. Samuel Elliott, Craig Ponder, and 
H. Hines at Hughes Tools.  The RO also requested records from 
the United States Postal Service.  No replies were received 
with regard to any of these requests, and the RO notified the 
veteran of the inability to obtain these records in the 
August 1998 and June 1999 supplemental statements of the 
case.  Since it is necessary to remand this case for the 
other reasons noted above, the RO should notify the veteran 
once again on remand that attempts to obtain the private 
medical records were unsuccessful, advise him that these 
treatment records are important to his claim, and tell him 
that it is his responsibility to present evidence in support 
of his claim, and afford him an opportunity to obtain and 
present such records if he wants them to be considered.  
Because the records from the United States Postal Service are 
records maintained by another Federal agency, the Board 
concludes that the RO should attempt to obtain these records 
again on remand.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

B.  Increased rating for PTSD

First, it is clear that the appellant's complete VA treatment 
records have not been obtained.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Statements from a VA physician 
indicate that the appellant has regularly received 
psychiatric treatment at the VA Medical Center in New Orleans 
since July 1995, but the VA outpatient records associated 
with the claims file do not contain any records for treatment 
at the mental hygiene clinic or from individual or group 
therapy sessions.  The RO should obtain all of the 
appellant's treatment records from 1995 to the present to 
ensure that a complete record is before the Board.

Second, it is necessary to provide the appellant an 
additional VA psychiatric examination because the Board does 
not have sufficient evidence upon which to decide this claim.  
It is unclear whether any of the appellant's social and 
occupational impairment is attributable to nonservice-
connected disorders.  In addition to his service-connected 
PTSD, the medical evidence shows that the appellant has other 
psychiatric disorders (i.e., major depressive disorder, 
dysthymic disorder, personality disorder, anxiety disorder, 
alcohol abuse).  Moreover, the medical evidence indicates 
that he has residual symptoms from a closed-head injury 
received in January 1994, and physicians have stated that 
several of the appellant's psychiatric symptomatology, 
including his inability to return to work, are the result of 
that injury.  

Since the nonservice-connected conditions may be contributing 
to the social and industrial impairment that the appellant is 
experiencing, it is essential that an attempt be made to 
separate the effects of his service-connected PTSD from his 
other psychiatric disorders so that the appropriate 
disability rating may be assigned.  Therefore, in order to 
assure that VA's statutory obligation to assist the appellant 
is fulfilled, an examination is required.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's evaluation 
cannot be fully informed without an examination thoroughly 
describing the degree of disability attributable to the 
veteran's service-connected psychiatric disorder as opposed 
to diagnosed, nonservice-connected psychiatric disorder(s)); 
see also Shoemaker v. Derwinski, 3 Vet. App. 248, 254-55 
(1992).

Third, the June 1996 letter from Dr. Sanders referenced 
review of reports of psychiatric examinations conducted by 
Drs. Thomas Hannie and Richard Roniger, both of whom felt the 
appellant was malingering.  The RO should request these 
records, and provide the appellant an opportunity to obtain 
and present these records if any request is unsuccessful.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's medical records from 
the VA Medical Center in New Orleans for 
all outpatient treatment from 1995 to the 
present.  These records must include all 
progress notes from the mental hygiene 
clinic and any individual and/or group 
sessions that the appellant has attended.

2.  Notify the appellant again that 
previous attempts to obtain records from 
Drs. Samuel Elliott, Craig Ponder, and 
H. Hines at Hughes Tools, were 
unsuccessful, advise him that these 
treatment records are important to his 
claim, tell him that it is his 
responsibility to present evidence in 
support of his claim, and afford him an 
opportunity to obtain and present these 
records if he wants them to be 
considered.  

Ask the appellant to submit the 
appropriate release forms for his 
treatment records from Aubry Douglas, 
Oliver Sanders, John Macgregor, Dwight 
McKenna, Thomas Hannie, and Richard 
Roniger, as well as the United States 
Postal Service.  The RO should request 
actual treatment records, as opposed to 
summaries, from these physicians.  In 
addition to requesting records from the 
United States Postal Service, the RO 
should request, from any and all 
appropriate sources, records related to 
the appellant's receipt of workers' 
compensation benefits based on injury 
sustained during employment with the 
Postal Service.  

If any request is unsuccessful, advise 
the appellant that the actual treatment 
records from these physicians are 
important to his claims.  Advise the 
appellant that it is his responsibility 
to submit them.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow an appropriate period of 
time within which to respond.

3.  Advise the appellant that the medical 
rationale for opinions from Drs. Douglas 
and Sanders as to the etiology of his 
current back condition/symptoms were not 
provided in the 1997 letters from these 
physicians.  Request that he contact Drs. 
Douglas and Sanders and obtain additional 
letters explaining the medical rationale 
supporting these opinions, including the 
exact basis of such opinions (i.e., what 
records were reviewed in reaching these 
conclusions).

4.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the appellant an appropriate 
opportunity to submit private treatment 
records, schedule him for appropriate VA 
examinations to evaluate his back 
condition and PTSD.  It is very important 
that the examiners be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

(a) Back condition:  The examiner should 
perform all necessary tests in order to 
determine the nature and etiology of the 
appellant's current back disorder(s).  
Prior to rendering the following opinion, 
the examiner should review all the 
evidence of record, including, but not 
limited to, the service medical records, 
the appellant's testimony concerning the 
circumstances surrounding an inservice 
back injury, and the records concerning 
post-service back injuries sustained by 
the appellant.  The examiner should 
render an opinion as to whether any of 
the appellant's current back disorders is 
at least as likely as not related to any 
disease or injury during service. 

(b) PTSD:  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the appellant's 
service-connected PTSD.  It is requested 
that a Global Assessment of Functioning 
(GAF) score be assigned consistent with 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  It is requested that the VA 
examiner discuss the prior medical 
evidence regarding the appellant's 
service-connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  

After review of the claims file, the 
examiner should render a medical opinion 
as to which of the appellant's 
symptomatology and/or social and 
occupational impairment is attributable 
to the service-connected PTSD as opposed 
to any nonservice-connected conditions 
(i.e., major depressive disorder, 
dysthymic disorder, personality disorder, 
anxiety disorder, alcohol abuse, residual 
symptoms from a 1994 closed-head injury).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  The 
examiner should also address indications 
in the medical evidence that the 
appellant is malingering.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

6.  Thereafter, readjudicate the 
appellant's claims for service connection 
for a back condition and for an increased 
rating for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  In readjudicating 
the PTSD claim, the RO should consider 
the claim under both the old and the 
revised rating criteria for evaluating 
mental disorders.  See VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 



